PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Gilbert
Application No. 15/906,356
Filed:  February 27, 2018
Attorney Docket Number: 309567-00015
:
:    
:   DECISION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On October 25, 2019, a non-final Office action was mailed, setting a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. A Notice of Abandonment was mailed on August 19, 2020, wherein the Technology Center indicated that the subject application is abandoned because no response to the non-final Office had been received.

The application file

The record demonstrates that petition under 37 CFR 1.137(a) was filed on April 28, 2020, and was accompanied by a an “Amendment under Rule 111” and “Remarks” responsive to the non-final Office action mailed on October 25, 2019. The petition under 37 CFR 1.137(a) was granted by a decision mailed on June 19, 2020.

Analysis and conclusion

The application should not be held abandoned in view of the decision granting the petition under 37 CFR 1.137(a) mailed on June 19, 2020, “Amendment” and “Remarks” filed April 28, 2020, in reply to the non-final Office action mailed October 25, 2019. Therefore, the application should not be held abandoned. 

In view of the foregoing, the holding of abandonment is WITHDRAWN, sua sponte. The Notice of Abandonment mailed on August 19, 2020, is vacated.


 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of this application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET